UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6281



WILLIE MARSHALL FOLKS, JR.,

                                              Plaintiff - Appellant,

          versus


JEFFREY BOURKS RICE, Attorney at Law,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-1213-2)


Submitted:   June 17, 1999                  Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Marshall Folks, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Marshall Folks, Jr., appeals the district court’s order

dismissing his attorney malpractice claim filed under the court’s

diversity jurisdiction, see 28 U.S.C.A. § 1332 (West 1993 & Supp.

1999), for failure to pay the initial partial filing fee.   The dis-

trict court assessed a filing fee in accordance with 28 U.S.C.A.

§ 1915(b)(1)(A) (West Supp. 1999), and dismissed the case without

prejudice when Folks failed to comply with the fee order.   Finding

no abuse of discretion, we affirm the district court’s order.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




     *
       We note that the statute of limitations continues to run on
the malpractice claim.


                                2